Case 2:17-cv-05747-KM-SCM Document 46 Filed 03/04/21 Page 1 of 5 PageID: 271




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


MARK ANDREOTTA,

         Plaintiff,

         v.                                         Civ. No. 17-05747 (KM) (SCM)

RENEGADE RV, KIBBLE                                            OPINION
MANUFACTURING, and ABC
CORPORATIONS (1–10),

         Defendants.


KEVIN MCNULTY, U.S.D.J.:
         Mark Andreotta purchased a recreational vehicle (RV) from Renegade RV
and Kibble Manufacturing (collectively “Renegade”). After two tires blew out, he
sued Renegade, alleging that Renegade misrepresented the tire quality and
breached warranties. The matter was referred to arbitration, and the arbitrator
found for Renegade. I entered judgment on the arbitration award.
         Now, Andreotta moves, pursuant to Federal Rule of Civil Procedure
60(b)(1), to vacate the judgment, arguing that his former counsel neglected to
obtain and file an expert report, unbeknownst to him. (DE 41.)1 For the
following reasons, the motion is DENIED.
    I.   BACKGROUND
         After an accident with no injuries, Andreotta filed this suit against
Renegade in August 2017, and the claims were immediately referred to
arbitration. (DE 1.) Andreotta retained Spencer Robbins as counsel. (Andreotta
Decl. ¶ 8.) Robbins assured Andreotta that he would find an expert. (Id. ¶ 12.)


1        Certain citations to the record are abbreviated as follows:
         DE = docket entry
         Andreotta Decl. = Certification of Mark Andreotta (DE 41-1)
         Arb. Award = Findings and Basis for Award of Arbitrator (DE 39-1)
Case 2:17-cv-05747-KM-SCM Document 46 Filed 03/04/21 Page 2 of 5 PageID: 272




      As discovery went on, Robbins represented that he retained an expert by
the name of Zembower. (Id. ¶ 27.) But by December 2019, a week before the
scheduled arbitration, Andreotta still had not seen any expert report. (Id.
¶¶ 34–35.) The day before arbitration, Robbins asked for an adjournment,
stating that he had been called into a trial. (DE 30.)
      Arbitration was held a month later, on January 20, 2020. (Arb. Award
¶ 10.) Robbins did not provide an expert report. (Id.) Afterwards, Andreotta
expressed his frustration with Robbins in an email to him. (Andreotta Decl.
¶ 47.) Andreotta, on his own, then found another expert, Richard Sherman. (Id.
¶¶ 48, 50.) Andreotta sent Robbins Sherman’s report on January 31, 2020,
and the arbitrator received the report on February 2. (Id. ¶ 52; Arb. Award
¶ 11.) Renegade’s counsel objected to consideration of the report because
expert discovery had closed. (Arb. Award ¶ 11.) Magistrate Judge Mannion
ordered that Andreotta could informally move by February 28 to reopen
discovery. (DE 33.)
      On February 18, 2020, before Andreotta filed any such motion, the
arbitrator filed his award finding that Andreotta had no cause. (Arb. Award.)
The arbitrator explained that the absence of an expert report was problematic,
but Andreotta’s case moreover was “general and vague.” (Id. ¶ 8.)
      Robbins filed a motion to reopen discovery on February 28, and
Renegade opposed the motion. (DE 34, 35.) Robbins explained that the expert
he had retained, Zembower had not returned his telephone calls for months.
(DE 34 at 3.) Andreotta only learned of this through Robbins’s motion.
(Andreotta Decl. ¶ 60.)
      Thirty days passed with no motion for a trial de novo, so I entered
judgment on the arbitration award on March 24. (DE 39.) Now, over six months
later, and with new counsel, Andreotta moves to vacate the judgment due to
Robbins’s negligence and misrepresentations regarding the expert report.




                                         2
Case 2:17-cv-05747-KM-SCM Document 46 Filed 03/04/21 Page 3 of 5 PageID: 273




II.   DISCUSSION
      Federal Rule of Civil Procedure 60(b)(1) permits the court to “relieve a
party . . . from a final judgment” for, among other reasons, “excusable neglect.”
The test is, at bottom, “equitable” and requires weighing the totality of the
circumstances. Orie v. Dist. Att’y Allegheny Cnty., 946 F.3d 187, 191 (3d Cir.
2019). To determine whether excusable neglect warrants setting aside a
judgment, courts apply four factors: “[1] the danger of prejudice to the [non-
movant], [2] the length of the delay and its potential impact on judicial
proceedings, [3] the reason for the delay, including whether it was within the
reasonable control of the movant, and [4] whether the movant acted in good
faith.” Adv. Fluid Sys., Inc. v. Huber, 958 F.3d 168, 182 n.15 (3d Cir. 2020)
(citation omitted).
      At the threshold, Andreotta has not established excusable neglect. An
attorney’s negligence is generally not excusable. Orie, 946 F.3d at 192.
Although that is unfortunate for clients, this “unhappy consequence” springs
from the “well established” rule that clients are “accountable for the acts and
omissions of their attorneys.” Id. (citation omitted); see generally Link v.
Wabash R. Co., 370 U.S. 626, 633–34 (1962) (explaining reasons for this rule).
As a result, courts refuse to excuse attorney failures to provide evidence. E.g.,
Nansamba v. N. Shore Med. Ctr., 727 F.3d 33, 38–39 (1st Cir. 2013); SEC v.
Platforms Wireless Int’l Corp., 617 F.3d 1072, 1100–01 (9th Cir. 2010);
Lavespere v. Niagara Mach. & Tool Works, 910 F.2d 167, 173 (5th Cir. 1990);
First Nat’l Life Ins. Co v. Cal. Pac. Life Ins. Co., 876 F.2d 877, 882 (11th Cir.
1989). Accordingly, while I sympathize with Andreotta’s frustration, Rule 60(b)
is not generally the device for clients to remedy an attorney’s failures. At that
point, the dispute is not any longer one between the client and the adversary,
but between the client and the attorney. See Moore v. U.S. Postal Serv., 369 F.
App’x 712, 718 (6th Cir. 2010) (per curiam) (“recourse” is through legal




                                          3
Case 2:17-cv-05747-KM-SCM Document 46 Filed 03/04/21 Page 4 of 5 PageID: 274




malpractice action); Link, 370 U.S. at 633–34 (explaining that individuals have
the freedom to terminate their attorney’s representation).2
      Robbins’s conduct in particular does not warrant relief under Rule 60(b).
His inability to produce an expert report over months of discovery and
extensions more resemble “a pattern of deliberate dilatoriness and delay” than
a “single unintentional incident” that could be excused. Mullin v. Balicki, 875
F.3d 140, 154 (3d Cir. 2017) (citation omitted). Further, although I understand
that Andreotta was unable to present his best case, Robbins’s failures did not
wholly deprive Andreotta of an opportunity to heard on the merits. See Logan v.
Am. Contract Bridge League, 173 F. App’x 113, 116 (3d Cir. 2006) (less reason
to grant Rule 60(b) relief when the court reached the merits (citing Lorenzo v.
Griffith, 12 F.3d 23, 27 & n.4 (3d Cir. 1993))); Fla. Physician’s Ins. Co. v. Ehlers,
8 F.3d 780, 783 (11th Cir. 1993) (technical errors or slight mistakes should not
deprive the movant of an opportunity to be heard). The arbitration took place,
with Robbins participating and presenting evidence. The arbitrator noted that
the lack of an expert report was one problem, but not the only problem, with
Andreotta’s case. See Orie, 946 F.3d at 192 n.10 (noting that counsel’s
mistakes can be excused if the claim otherwise has merit and should be heard).
Accordingly, this is not a case for excusable neglect.
      Moreover, the four factors do not weigh in Andreotta’s favor. First,
Renegade would face prejudice. Renegade complied with discovery and
arbitration deadlines to present its case. Reopening this case six months later
would haul Renegade back for a do-over, based on matters beyond its control.


2      Andreotta relies on cases stating that “it is neither necessary nor proper to visit
the sins of the attorney upon his [or her] blameless client.” (DE 41-16 at 4 (quoting
Szemple v. Univ. of Med. & Dentistry of N.J., 162 F. Supp. 3d 423, 429 (D.N.J. 2016).)
That phrase is colorful but inapposite—none of Andreotta’s cases arise under Rule
60(b). E.g., Szemple, 162 F. Supp. 3d at 429 (statutory good cause to excuse late filed
affidavit in medical malpractice cases); In re Tutu Wells Contamination Litig., 162
F.R.D. 46, 73 (D.V.I. 1995) (sanctions); Irwin v. Dep’t of Veterans Affairs, 498 U.S. 89,
96 (1990) (equitable tolling); Seitzinger v. Reading Hosp. & Med. Ctr., 165 F.3d 236,
240 (3d Cir. 1999) (same). Under Rule 60(b), the case law is different.


                                            4
Case 2:17-cv-05747-KM-SCM Document 46 Filed 03/04/21 Page 5 of 5 PageID: 275




Not to put too fine a point on it, Andreotta’s beef is with his attorney, not with
Renegade. Moreover, this is not so simple as, say, refiling a summary judgment
motion with an additional affidavit attached. Rather, Renegade would need to
rebut the expert report and perhaps offer an expert of its own. That is a
substantial cost to impose on Renegade, which has already litigated the case to
a conclusion once, and apparently complied with all deadlines.
       Second, the length of Andreotta’s delay in bringing a Rule 60(b) motion is
not minor. True, a six-month delay is within the Rule’s one-year limit.
Nevertheless, the passage of time is such that that the Court and parties would
need to expend time and resources reassembling their cases and getting up to
speed.
       Third, Andreotta has not given strong reasons for the six-month delay.
Presumably, some of that time was occupied by the search for new counsel,
and he does explain that Robbins did not quickly respond new counsel’s
request for the file. (Andreotta Decl. ¶¶ 70, 72.) Still, all the facts he relied on in
this motion were available at the time of judgment, if not before.
       Fourth, there is no reason to believe that Andreotta is not acting in good
faith. Indeed, his position is quite understandable. Nonetheless, the first three
factors outweigh this one. Andreotta has not shown excusable neglect.
III.   CONCLUSION
       For the reasons set forth above, the motion is denied.
       A separate order will issue.
Dated: March 4, 2021


                                              /s/ Kevin McNulty
                                              ___________________________________
                                              Hon. Kevin McNulty
                                              United States District Judge




                                          5
